IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MILTON DESHAWN PASCHAL,                    : No. 12 WM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE,                      :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is denied.